Citation Nr: 1221918	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-23 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1948 to September 1952 and from March 1956 to July 1972.  The Veteran and the appellant were married in January 1984 and remained married until the Veteran died in April 2006.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the appellant's claim for service connection for cause of the Veteran's death.  The appellant disagreed and perfected an appeal.  In a March 2011 decision, the Board remanded the claim for further evidentiary development.  The Board sent the appellant a letter in April 2012 requesting that she provide clarification whether she wanted to attend a hearing before the Board.  No response was received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record includes an April 2011 letter from the appellant indicating that she had enclosed medical records from Wellstar Kennestone Hosptial in support of her claim.  She stated that "[T]here are many more if you wish to get them yourself."  She did not, however, provide any authorization that would enable VA to obtain the records.  Statutes provide that VA must assist a claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, VA should attempt to obtain a patient information release authorization from the appellant regarding all records she wishes to submit in support of her claim.

The Board notes that in the March 2011remand, the Board directed VA to contact the appellant and request that she provide information "as to all treatment of the Veteran's pulmonary disabilities," and, after receiving appropriate releases, to obtain records from S. Kraus, M.D., Dr. Pennogreen, the Marietta Pulmonary Group and the Emory University medical facility where the Veteran received treatment.  The appellant sent in a signed release dated April 2011, but there is nothing written in the section of the release form that indicates what medical information was to be obtained by VA.

In sum, it appears from the record that the appellant requests that VA obtain further treatment records on her behalf from, at least, the Wellstar Kennestone Hospital.  In an effort to ensure all reasonable steps have been taken, VA should again contact the appellant and inform her that she must identify and designate on the provided patient information release form the records that she wants VA to obtain.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the appellant in writing and inform her of how VA will make reasonable efforts to obtain medical treatment records from private medical treatment providers that may support her claim.  Explain to the appellant that such records can be obtained only if she signs the requisite patient information release form and identifies on the form the treatment providers from whom VA should request such information.  If she wishes for VA to attempt to obtain additional records from identified providers, including Wellstar Kennestone Hospital, Dr. Kraus, Dr. Peno-Green, Marietta Pulmonary Group and Emory University, she should be informed that completed authorization forms must be completed and returned to VA. 

2.  Provide a reasonable period of time for response, ensure that all other necessary development has been completed and then readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, prepare a supplemental statement of the case and provide it to the appellant and her representative.  After a reasonable period for a response and if otherwise in order, return the appellant's claim to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



